Citation Nr: 1417364	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disability to include lung cancer, interstitial pneumonitis, follicular bronchiolitis, and chronic obstructive pulmonary disease, due to exposure to Agent Orange or to asbestos or as secondary to service-connected diabetes mellitus and coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  He served in the Republic of Vietnam from July 21, 1968, to March 5, 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appealed of rating decision in August 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in May 2011, the Board denied service connection for lung cancer and special monthly compensation based on need for aid and attendance for another person, and granted service connection for coronary artery disease.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in January 2012, pursuant to a Joint Motion, the Court vacated that part of the Board's decision denying the claim for service connection for lung cancer.  

In December 2012 and September 2013, the Board remanded the case for further development.  In the remand in September 2013, the Board referred to the RO the claim for a total disability rating for compensation before November 2011.  

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On the claim of service connection for a respiratory disability, the evidence is insufficient to decide the applicable theories of service connection raised by the Veteran and the record and further development under the duty to assist is needed.  




Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran was exposed to asbestos as a mechanic during service.  M21-1MR. Part IV, Subpart II, Chapter 2, Section C, Topic 9. 

2.  Afford the Veteran a VA examination to determine whether the respiratory disability, including interstitial pneumonitis, follicular bronchiolitis and chronic obstructive pulmonary disease, is caused by exposure to asbestos in service, if shown, or is caused by or aggravated by service-connected diabetes mellitus or coronary artery disease.   

In formulating the opinion, the VA examiner is asked to consider the following: 

The Veteran had post-service occupational exposure to asbestos while working at a GM foundry for 31 years.  

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a respiratory disability as a result of a service-connected diabetes mellitus or coronary artery disease or both beyond the natural clinical course of the respiratory disability as contrasted to a temporary worsening of symptoms.

The Veteran's file must be provided to the VA examiner for review




3.  After the above development adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



